Citation Nr: 0017272	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  00-04 603	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation at the 
housebound or aid and attendance rate.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
FINDINGS OF FACT

1.  The veteran served on active duty from February 1952 to 
February 1954 and from July 1954 to July 1972; he died in 
September 1999.

2.  On June 29, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal was requested because the benefit 
sought had been granted by a rating decision dated in June 
2000.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (1999).  

In June 2000 the RO granted the benefit sought on appeal.  
Consequently, the appellant has withdrawn this appeal and the 
request for a hearing before the Board.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 


